Citation Nr: 1110409	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  08-30 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2. Entitlement to service connection for a nose injury. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1965 to September 1967. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.    

In December 2010, the Veteran testified in a Travel Board hearing in front of the undersigned Veterans Law Judge.  The transcript of the hearing is associated with the claims file and has been reviewed.

At the hearing, the Veteran withdrew the issues of entitlement to service connection for scars due to a monkey bite and skin rash.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  As such, those issues will not be addressed in this decision.  

The issue of entitlement to service connection for a nose injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran has a current diagnosis of PTSD that is associated with in-service stressors which are related to fear of hostile military activity.



CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010); 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092-01 (July 15, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting service connection for PTSD, the full benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed regarding this issue.  

The Veteran claims that he has PTSD that is related to service.  Generally, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  

To establish direct service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f). With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  See 38 C.F.R. § 3.304(f).

Prior to July 13, 2010, VA had generally required that, where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressors are not related to combat, the Veteran's lay testimony alone would not be enough to establish the occurrence of the alleged stressors.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

However, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressors. Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, 'fear of hostile military or terrorist activity' means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  
38 C.F.R. § 3.304(f)(3) (July 13, 2010).

The provisions of this amendment apply to the Veteran's claim as his claim was appealed to the Board before July 13, 2010, but had not been decided by the Board as of July 13, 2010.  See 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092-01 (July 15, 2010).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

Here, the Veteran has a current diagnosis of PTSD.  VA regulations provide that a diagnosis of a mental disorder must conform to the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  38 C.F.R. § 4.125(a).  The DSM-IV provides that a diagnosis of PTSD is based on, in general: (A) the person has been exposed to a traumatic event, (B) the traumatic event is persistently reexperienced; (C) persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness, (D) persistent symptoms of increased arousal, (E) duration of the disturbance is more than one month, and (F) the disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

In a December 2005 Intake from the Vet Center, the Veteran was diagnosed with PTSD and it was noted that he experienced symptoms from all three symptom clusters including intrusive thoughts, reoccurring combat nightmares, flashbacks, avoidance of thoughts and activities related to combat, diminished interest in significant activities, isolation/alienation, restricted range of affect, sleeplessness, outbursts of anger and hypervigilance.  

In an August 2006 VA mental health outpatient note, the Veteran was provided with an Axis I diagnosis of PTSD and dysthymic disorder.  Furthermore, in an April 2008 VA PTSD consultation, a VA psychology intern and a VA clinical psychologist on the PTSD clinical team found that the Veteran was diagnosed with PTSD.  Specifically, the PTSD consultation provides that the Veteran met the PTSD criteria for exposure to trauma, including actual or perceived threat to others and experiencing fear, helplessness or horror at the time of the event and shortly after.  He also met the PTSD criteria for an event re-experienced, including very frequent intrusive thoughts, distressing dreams 1-2 times per week, flashbacks, intense psychological reaction to triggers related to the event and physiological reactivity to triggers.  The Veteran met the PTSD criteria for numbing and avoidance, including avoiding thoughts, feelings, and conversations that are reminders of the trauma; avoiding activities, places, or people that are reminders of the trauma; sense of foreshortened future; emotionally flat; can't recall important facts of the trauma; avoids pleasurable activities and strained relationships with his family due to past episodes of intense anger.  Lastly, the Veteran met the PTSD criteria for arousal, including sleep difficulties, irritability and anger, hypervigilance, startle response and difficulty concentrating.  The VA psychology intern and clinical psychologist also noted in the assessment that the Veteran was administered the PCL and received a score of 58, which was above the cut off for PTSD.  The VA treatment records also show that the Veteran was referred to a 21 week PTSD symptom management class and was receiving ongoing individual therapy for PTSD.  

Therefore, based on the foregoing objective medical findings, the Board finds that the medical evidence of record shows that the Veteran has a current diagnosis of PTSD for VA purposes.  See 38 C.F.R. § 4.125.  

The Board notes that the Veteran did not engage in combat with the enemy.  In this regard, the DD Form 214 does not show military awards and decorations that are indicative of combat service.  The personnel records show that the Veteran served in Vietnam from November 1966 to September 1967.  He was assigned to HHC 36th SIG BN and his military occupational specialty was Rad Rel & Carr Attnd.  He was awarded the National Defense Service Medal, the Vietnam Campaign Medal, Sharpshooter (Rifle M-14), the Vietnam Service Medal with Bronze Star, Overseas Bar and the Good Conduct Medal.  The personnel records indicate that he participated in the Vietnam Counter Offensive Phase 2.  

Although the Veteran did not engage in combat, the regulatory changes which became effective on July 13, 2010 state that the Veteran's lay testimony alone is sufficient to establish the occurrence of the claimed in-service stressors if those stressors are related to the Veteran's fear of hostile military or terrorist activity.  The Veteran's account of his in-service stressors includes being subject to rocket and mortar fire as well as explosions from an ammo dump in Vietnam.  Particularly, the Veteran indicated that he was stationed at Camp Gerry that was in Long Bien which was near the perimeter of the ammo dump.  The Veteran reported that he remembered rocket and mortar fire in an around his position about once a week.  He indicated that he would see dead bodies while driving outside the base and in a military hospital.  The Veteran described an incident that he was attacked at night coming back from the theatre and woke up in a ditch with his face bruised and battered.  He remembered fearing for his own life and wellbeing.  At one time during his tour, the ammo dump went off for several days.  He also recalled civilian workers putting explosives in sandbags outside his friends' tent.  

The Board finds that the stressors are related to the Veteran's fear of hostile military or terrorist activity and are consistent with the places, types, and circumstances of his service.  Therefore, the Board finds that the Veteran's lay testimony alone establishes the occurrence of these claimed in-service stressors.  See 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).

Additionally, the Vet Center Intake listed combat-related stressors in conjunction with the PTSD diagnosis.  The Intake provided that the Veteran's PTSD symptoms could be linked to his Vietnam service.  The examiner noted that the Veteran's military experiences seem to have played a large role in the Veteran's inability to readjust back into society after Vietnam and his acute lack of social functioning may be linked to earlier life altering experiences of combat.  

As such, the Board finds that the Veteran has a current diagnosis of PTSD that is associated with in-service stressors related to fear of hostile military activity.  See 38 C.F.R. § 3.304(f)(3) (July 13, 2010).  Accordingly, applying the doctrine of reasonable doubt, the Board finds that the Veteran's PTSD is related to active military service and therefore, service connection for PTSD is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304(f); 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092-01 (July 15, 2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for PTSD is granted.  


REMAND

VA has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In this case, the Veteran asserts that he suffered an injury to his nose a few weeks before he separated from service.  He testified that he sought treatment for and received surgery on his nose from the VA Hospital in Jackson.  He testified that he also sought treatment from the VA Medical Center (MC) in Portland.  He indicated that he has a current disability, including a deviated septum, as a result of the in-service injury.  He indicated that he had nose surgery in April 2010.  

The Board acknowledges that the Veteran is competent to assert that his nose was injured in service.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In noting this fact, the Board is also cognizant that a nose injury is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board notes that the threshold for finding a link between a current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon, supra.  

As the treatment records are not associated with the claims file and the Veteran is competent to assert that his current nose disability is related to service, a remand is necessary in order to obtain outstanding treatment records and afford the Veteran a VA examination so as to determine the nature and etiology of his claimed nose disability.  

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the VAMC in Portland and the VA hospital in Jackson, to obtain the Veteran's treatment records.  If attempts to obtain these records are unsuccessful, and further attempts to obtain them would be futile, then also document this in the file and notify the Veteran accordingly.

2. Then, the Veteran should be scheduled for a VA examination with the appropriate medical specialist to determine the etiology of the current nose disability, including deviated septum.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should state whether the Veteran's disability is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), causally or etiologically related to or aggravated by active service.  Any opinion expressed should be accompanied by supporting rationale.

3. The RO should then readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


